Judgment, insofar as it dismisses the complaint herein upon the merits, entered on a verdict in favor of defendant upon a framed issue, unanimously reversed upon the law and upon the facts and a new trial ordered, with costs to abide the event. The verdict of the jury upon a framed issue in an action for divorce is stated to be conclusive “ unless the verdict is set aside, or a new trial is granted.” (Civ. Prac. Act, § 429.) Where, as here, the verdict of the jury was clearly against the weight of the evidence, the court has the power to and should set the same aside and order a new trial. (See Kay v. Kay, 235 App. Div. 25; Lang v. Lang, 268 App. Div. 788; O’Keefe v. O’Keefe, 208 App. Div. 750.) Concur — Valente, J. P., McNally, Stevens, Eager and Noonan, JJ.